Case 1:18-cv-00270-MPB-JMS Document 63 Filed 12/20/19 Page 1 of 1 PageID #: 470




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    TONCA WATTERS,                    )
    TERENCE WATTERS,                  )
         Plaintiffs,                  )
                                      )
    vs.                               ) CASE NO.: 1:18-cv-00270-JMS-MPB
                                      )
    THE HOMEOWNERS ASSOCIATION AT     )
    THE PRESERVE AT BRIDGEWATER,      )
    EDWARD MAMARIL, KATHRYN           )
    MAMARIL, RANDY LINDGREN, ROBERT )
    DINN, CHERILYN SHOOK, DAVID BARBER)
    CHRIS MONROE, MIKE ULLERY,         )
          Defendants.                  )


                                       NOTICE OF APPEAL

    TO:     The Clerk of the court and all parties of record

            Notice is hereby given that Tonca Watters and Terrance Watters, Plaintiffs in the

    above-captioned cause, appeal to the United States Court of Appeals for the Seventh

    Circuit from the Final Judgment granting Defendant’s Motion for Summary Judgment by

    the Honorable Matthew P. Brookman on November 21, 2019. Robin C. Clay appears in

    this case as counsel for the Plaintiffs.




                                                  s/Robin C. Clay_________________
                                                  Robin C. Clay, # 22734-49
                                                  CURLIN & CLAY LAW
                                                  8510 Evergreen Avenue Suite 200
                                                  Indianapolis, IN 46240
                                                  Phone: 317-202-0301
                                                  Fax: 317-282-0688
                                                  Email: rclay@curlinclaylaw.com
